


Exhibit 10.22

 

The First Marblehead Corporation

 

September 22, 2008 (as amended)

 

Seth Gelber

[address]

 

Dear Seth;

 

The First Marblehead Corporation (FMC) is pleased to offer you the position of
Senior Vice President — Corporate Business Development reporting to Dan Meyers,
Chief Executive Officer.

 

Your direct annual compensation will be $360,000 annualized paid on a
semi-monthly basis at a rate of $15,000, (gross) per pay period. You also will
be eligible to participate in the Company’s incentive bonus plan. Under this
plan your bonus target is 50% of earned salary for the performance year,
provided the Company meets its annual performance criteria set forth in the
incentive bonus plan and your individual performance meets and exceeds
standards. Actual awards have a range of 0% to 100% of earned salary based on
performance. First Marblehead aligns the performance review and bonus cycle with
the business fiscal year ending June 30. Bonus awards are paid in September. Per
the terms of the plan, you must be active on the date the bonus awards are made
in order to be eligible for any payment.

 

You also will participate in the First Marblehead long term incentive program.
At the next regularly scheduled meeting of the Compensation Committee of the
Board of Directors but no later than 90 days following your start date FMC will
award you Restricted Stock Units subject to the terms and conditions of the
plan. Each Restricted Stock Unit represents the right to receive one share of
common stock of the Company on vesting. Restricted Stock Units vest at one third
on the third anniversary of the grant date, one third on the fourth anniversary
of the grant date and the final third on the fifth anniversary of the grant
date. Instruments of grant and plan documents will be provided to you at the
time of your award. Thereafter, you will be eligible for annual awards each
August based on performance with a target up to 75% of base salary in the form
of Restricted Stock Units. The annual awards have a vesting schedule of 25% on
the second, third and fourth anniversary of the grant. Although it is our hope
to have a long and mutually advantageous relationship, in the event you are
involuntarily terminated by the Company without cause, FMC will provide you with
continuation of salary and medical and dental benefits (at then active rates)
for the six (6) months immediately following your termination date. For purpose
of this agreement cause shall mean (1) the willful failure by the Executive to
perform his duties hereunder which has continued for more than 30 days following
written notice from the company of such non-performance, (2) any act of
dishonesty, intentional fraud or willful misconduct on the part of the Executive
in the performance of his duties or (3) the Executives conviction of a felony
involving moral turpitude. Please note that this letter does not constitute an
employment contract or a contract for a specific term of employment and that the
employment relationship is at will. The company acknowledges that per the terms
of the First Marblehead Code of Conduct you have disclosed the work you may
perform for Sextant and agrees this may continue as long as the time is
reasonable, there is no direct conflict of interest that prevents you from
performing your Company duties and responsibilities honesty and objectively and
you act in the best interests of First Marblehead.

 

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199

Phone 800.895.4283

www.firstmarblehead.com

 

Creating Solutions for Education Finance

 

--------------------------------------------------------------------------------


 

As a condition of hire, First Marblehead requires that all officers sign an
Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement
(enclosed). Due to the nature of our business, this offer is contingent on
satisfactory results of a background check which a third party agency, HireRight
runs on prospective employees. The type of information which is collected by
this agency includes that pertaining to an individual’s past employment,
education, criminal record and credit history. After completing and returning
the enclosed authorization form, you will receive an email with instructions on
how you can provide HireRight with the information necessary to begin the
process. Also, as required by the Immigration Reform and Control Act of 1976,
you will be expected to provide proof of eligibility to work in the United
States.

 

We offer a comprehensive benefits program. You may select health coverage
through an HMO or PPO from Blue Cross/Blue Shield, as well as dental coverage
through Delta Dental Premier. The company subsidizes the cost of these plans at
a rate of 80% for family and 90% for individuals. You are eligible for health
and dental coverage on the first of the month following your first day of
employment. In addition, First Marblehead provides Group Life Insurance at two
times your base salary as well as Short Term and Long Term Disability coverage
at no cost to you. You are eligible for this coverage on your first day of
employment.

 

Other benefits include a 401K plan with a dollar-for-dollar match up to 6% of
salary contributed and the Company’s employee stock purchase program subject to
the eligibility requirements of these plans. We offer accrual of vacation up to
twenty days, eight paid holidays, two floating holidays and five sick days per
year.

 

This is an exciting and challenging time for First Marblehead and your addition
to our senior management team is most welcome. Please acknowledge this offer by
signing one copy of this offer letter, the Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement, as well as the Authorization for
Employment Background Check and returning them to me. This offer is made today
and will expire on September 29, 2008.

 

We look forward to hearing from you.

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ Robin Camara

 

 

 

Robin Camara

 

 

 

Senior Vice President – Human Resources

 

 

 

 

 

/s/ Seth Gelber

9/22/08

 

 

Seth Gelber

Date

 

 

 

 

Encls: Copy of this Offer Letter

 

 

 

 

--------------------------------------------------------------------------------


 

The First Marblehead Corporation

 

December 22, 2008

 

Seth Gelber

c/o The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199

 

Dear Seth,

 

This letter will supplement your offer letter dated September 22, 2008 (as
amended), by adding thereto the following provision:

 

If and to the extent any portion of any payment, compensation or other benefit
provided to you in connection with your employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
you are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code,
as determined by First Marblehead in accordance with its procedures, by which
determination you agree to be bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Code
Section 409A) (the “New Payment Date”), except as Code Section 409A may then
permit. The aggregate of any payments that otherwise would have been paid to you
during the period between the date of separation from service and the New
Payment Date shall be paid to you in a lump sum on such New Payment Date, and
any remaining payments will be paid on their original schedule. First Marblehead
makes no representations or warranty and shall have no liability to you or any
other person if any provisions of or payments, compensation or other benefits
under this agreement are determined to constitute nonqualified deferred
compensation subject to Code Section 409A but do not to satisfy the conditions
of that section.

 

Please acknowledge your acceptance of the foregoing additional provision by
signing in the space provided below and returning the signed letter to me no
later than December 31, 2008.

 

Very truly yours,

 

 

 

 

 

/s/ Jo-Ann Burnham

 

 

Jo-Ann Burnham

 

 

Managing Director – Human Resources

 

 

 

 

 

 

 

 

 

 

AKNOWLEDGED AND AGREED

 

 

 

 

 

/s/ Seth Gelber

 

 

Seth Gelber

 

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199

Phone 800.895.4283

www.firstmarblehead.com

 

Creating Solutions for Education Finance

 

--------------------------------------------------------------------------------
